Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to amendment filed on 7/8/2021.  Claims 1, 6, 8, 13, 14, 15 are amended. Claims 1-20 are pending examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eklund, II et al U.S. Patent Pub. No. 2007/0283403 (referred to hereafter as Eklund) and further in view of Buehler et al U.S. Patent Pub. No. 2011/0276882 (referred to hereafter as Buehler).

As to claim1, Eklund teaches a method, comprising:
 identifying a first user accessing a room of a service providing (see at least paragraphs 0013, 0016 and paragraph 0057, identification information about participants of a group for viewing an event in a chatroom lobby, chatroom or private room): 
a video interface presenting a live stream of an event (see at least paragraph 0029, viewing live video stream online); and 
a communication interface configured to facilitate communication between a plurality of users in the room (see at least paragraphs 0013 , 0030 and 0057, chat channel for viewing participants  communicate with each other);
identifying a second user accessing the service providing the video interface and the communication interface (see at least paragraphs 0013 and 0016, identification information about participants of a group for viewing an event); and
 providing, for concurrent display, on a first computing device of the first user and a second computing device of the second user (see at least 0039, the viewing event application may allow a participant to organize a viewing event as well as to view the same. That is, the viewing event application may invite other potential participants to join a viewing event group and keep track of responses); 
at least some of the live stream of the event in the video interface of the service (see at least paragraph 0008,during the viewing event, the movie is viewed by all participants at the same time. The participants may communicate with each other during 
first content, received from the first user during the live stream of the event, in the communication interface of the service (see at least paragraphs 0015, 0030, chat participants are able to comment during the event); and
 second content, received from the second user during the live stream of the event, in the communication interface of the service (see at least paragraphs 0015,0028, 0030, chat participants are able to communicate,  comment or discuss during the event viewing).  
Eklund teaches the invention as mentioned above. Eklund does not explicitly teach “assigning a user to the room based upon user properties corresponding to at least one of social network data of the third user, content consumed by one or more users or one or more messages written by one or more users”
However, Buehler teaches assigning a user to the room based upon user properties corresponding to at least one of social network data of the third user, content consumed by one or more users or one or more messages written by one or more users (see at least abstract & paragraphs 0137 and 0138, Buehler discloses automatically assigning a user to an appropriate chatroom based on a profile or interests).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Buehler with those of Eklund to make the system more efficient by matching up users with similar interests and provides an environment that allows users to share information and enhance a processing rate and reducing usage amount of data.



As to claim 2, Eklund –Buehler teaches the method of claim 1, comprising: assigning the first user and the second user to the same communication interface (see at least paragraphs 0039 & 0044 Eklund, invited participants are viewing the same event).  

As to claim 3, Eklund –Buehler teaches the method of claim 1, comprising: 
receiving updated first content from the first user; and providing the updated first content for display in the communication interface of the service (see at least paragraphs 0015 , 0029 & 0043, holding open chat for discussion and a updating the viewing display for the participants during the discussion-Eklund) .  

As to claim 4, Eklund –Buehler teaches the method of claim 3, comprising: receiving updated second content from the second user; and providing the updated second content for display in the communication interface of the service (see at least paragraphs 0015 , 0029 & 0043, holding open chat for discussion and a updating the viewing display for the participants during the discussion- Eklund) .  
  
As to claim 5, Eklund –Buehler teaches the method of claim 4, wherein the updated first content, the updated second content, and at least some of the live stream of the event are provided, for concurrent display, on the first computing device and the 
 
As to claim 6, Eklund –Buehler teaches the method of claim 1, comprising: 
identifying a fourth user accessing the service providing the video interface and the communication interface (see at least paragraph 0016, multiple users for joining the event-Eklund).  
As to claim 7, Eklund –Buehler teaches the method of claim 6, comprising: providing, for concurrent display, on the first computing device, the second computing device, and a third computing device of the fourth user (see at least paragraph 0033, synchronous viewing of event-Eklund): 
at least some of the live stream of the event in the video interface of the service (see at least paragraphs 0012 and  0029, live show or streamed content- eklund); 
updated first content, received from the first user during the live stream of the event, in the communication interface of the service (see at least paragraphs 0015, 0030, chat participants are able to comment during the event- Eklund);
 updated second content, received from the second user during the live stream of the event, in the communication interface of the service; and third content, received from the fourth user during the live stream of the event, in the communication interface of the service (see at least paragraphs 0015, 0030, multiple chat participants are able to comment during the event, a portion of display window is updated during chat discussion-Eklund).

Claims 8-20 do not teach anything above and beyond the limitations of claims 1-8 and rejected for similar reasons.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARGON N NANO/Primary Examiner, Art Unit 2457